EXHIBIT 10.1

 

WARRANT EXERCISE AGREEMENT

 

THIS WARRANT EXERCISE AGREEMENT (the “Agreement”) is made as of December 17,
2018 (the “Effective Date”) by and between AIRBORNE WIRELESS NETWORK (the
“Company”) and Sabby Volatility Warrant Master Fund, Ltd. (the “Warrant
Holder”). Each of the Company and the Warrant Holder may be referred to herein
individually as a “Party,” and collectively as the “Parties.”

 

WHEREAS, the Company issued certain shares of its Series A Convertible Preferred
Stock (“Preferred Stock”), Series 1 Warrants to purchase shares of its Preferred
Stock, which expire on May 29, 2019 (the “Series 1 Warrants”), Series 2 Warrants
to purchase shares of its Preferred Stock, which expire on May 29, 2019 (the
“Series 2 Warrants”) and Series 3 Warrants to purchase shares of its Preferred
Stock, which expire on May 29, 2019 (the “Series 3 Warrants,” together with the
Series 1 Warrants and the Series 2 Warrants, the “Warrants” and collectively
with the Preferred Stock and the Warrants, the “Securities”) in a public
offering; and

 

WHEREAS, the Company and the Warrant Holder each agree to the exercise of
Warrants hereunder subject to certain conditions set forth hereunder;

 

NOW THERFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency thereof is mutually acknowledged, the
Parties agree as follows:

 

1. Exercise of Warrants. On the Effective Date or the first business day
immediately thereafter, the Warrant Holder shall exercise a minimum of $90,000
of its Series 3 Warrants, provided, however, that as a condition to the Warrant
Holder’s obligations hereunder, the Company shall have received duly executed
lock-up agreements from all other holders of Securities, substantially in the
form attached hereto as Exhibit A (each, a “Lock-up Agreement”), pursuant to
which each such other holder of Securities agrees not to sell or transfer its
Warrants, shares of Preferred Stock or shares of common stock of the Company
during the period commencing on the date hereof and ending at 11:59 p.m. on
January 9, 2019. The execution and delivery of duly executed Lock-up Agreements
from each holder of Securities other than the Warrant Holder is a condition
precedent to the effectiveness of this Agreement, and a failure by the other
holders of the Securities to deliver such lock-up agreements will render this
Agreement null and void ab initio and of no legal force and effect.

 

2. Company Standstill. The Company agrees that, without the prior written
consent of the Warrant Holder, it will not, during the period commencing on the
date hereof until 11:59 p.m. Eastern Time on January 9, 2019, directly or
indirectly, (a) issue, offer, sell, agree to offer or sell, solicit offers to
purchase, grant any call option or purchase any put option with respect to,
pledge, encumber, assign, borrow or otherwise dispose of or transfer (each a
“Transfer”) any Relevant Security (as defined below) or otherwise publicly
disclose the intention to do so, or (b) establish or increase any “put
equivalent position” or liquidate or decrease any “call equivalent position” (in
each case within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended and the rules and regulations thereunder) with respect to any
Relevant Security. As used herein, the term “Relevant Security” means any
Security, share of Common Stock, warrant to purchase any other security of the
Company or any other entity that is convertible into, or exercisable or
exchangeable for, shares of Preferred Stock, shares of Common Stock or any other
equity security of the Company, except for any shares of Common Stock or
Preferred Stock issued upon exercise of any options, warrants, convertible
securities or other securities exercisable for, convertible into or exchangeable
for shares of Common Stock or Preferred Stock that were outstanding on the date
hereof.

 

3. Complete Agreement and Modifications. This Agreement represents the entire
agreement between the Parties with respect to the subject matter set forth
herein, and there are no understandings or agreements with respect thereto
except as specifically stated in this Agreement. This Agreement supersedes the
terms of any prior agreements between or among the Parties with respect to the
subject set forth herein. The terms of this Agreement may not be modified except
pursuant to a document signed by the Parties, and no right of any party may be
waived except pursuant to a document signed by the Party expressly waiving that
right.

 

4. Binding Agreement. No Party may assign this Agreement or its rights and
obligations hereunder without the prior written consent of the other Parties.
This Agreement shall be binding upon, and inure to the benefit of, the Parties
and their respective successors and permitted assigns. By signing below, each
Party acknowledges that it has read this Agreement, has had an opportunity to
consult with its own independent counsel, and by signing below, voluntarily
accepts the terms of this Agreement.

 

 

   



 

5. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts
executed in and to be performed in that State.

 

6. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 6.

 

7. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

8. Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

 

9. Authority. By signing below, each signatory represents and warrants that such
signatory has the requisite authority to enter into this Agreement.

 

10. Representation as to Other Parties and Report of Form 8-K. The Company shall
file a Current Report on Form 8-K on or before 9:30 am ET on the trading day
immediately following the date hereof disclosing all material terms of this
Agreement and the material terms of any of the Lock-Up Agreements and
understandings and agreements with the other parties (written or otherwise) to
the Lock-Ups that were entered into in connection therewith.

 

[Signature Page Follows]

 

  2

   



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first set forth above.

 

SABBY VOLATILITY WARRANT MASTER FUND, LTD.

 

By: /s/ Robert Grundstein                             

 

Name: Robert Grundstein                              

 

Its: COO of Investment Manager                

 

AIRBORNE WIRELESS NETWORK

 

By: /s/ Michael J. Warren                             

 

Name: Michael J. Warren

 

Its: Chief Executive Officer

 

[Signature Page to Warrant Exercise Agreement]

 



  3

   



 

Exhibit A

 

Form of Lock-Up Agreement

 

 

 

 

 

 

 

 

 



4



 